PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/415,286
Filing Date: 25 Jan 2017
Appellant(s): GUZMAN et al.



__________________
Michael Ben-Shimon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/13/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/23/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument

Issue #1

Appellant:   Claims 1, 3-10, 12, and 14-21 are not properly rejected under 35 U.S.C. §101

Appellant: [No abstract idea] “The Examiner decides that the claims are directed to an abstract idea and do not contain additional elements that are sufficient to amount to significantly more than the abstract idea. However, the Examiner’s analysis is flawed and so Appellants respectfully traverse this ground of rejection for the following reasons…Appellants noted that it is unclear how a person may mentally create a template as claimed, or generate qualified reporting data for reporting in an electronic document that includes the data in the structured dataset within the at least one field that meets each of the plurality of reporting requirements, upon determining that the transaction is qualified for reporting…the fact that something can be done by a person is clearly not the proper test, because, if it was, no patent for any computer-based invention could issue. Taken as a whole, it is clear that Appellants’ claims are not directed to mental process in the manner in which that term is properly construed with regard to 101, namely, with regard to the mental processes of observation, evaluation, judgment, or opinion performed in the human mind, as the claims are not directed to those things but rather to functions that computers alone perform. Indeed, the 2019 Revised Patent Subject Matter Eligibility Guidance specifically states that the mental processes category refers to observation, evaluation, judgment, or opinion performed in the human mind. This is clearly different than the ability for a human being to perform calculations that are performed by a computer, and in particular, when those calculations are not how a person, without benefit of the teaching of Appellants, would perform the function being claimed, if a person would perform such a function at all…[page 12 to 13 of appeal] Given, as explained above, the entire thesis of the Examiner as to why the claims and all the elements thereof amount to a  fundamental economic practice or commercial or legal interaction, as well as with regard to the mental process. Note that what is called for in the claim is not a fundamental economic practice or commercial or legal interaction. First, reclaiming is not a fundamental economic practice. Second, even if, arguendo, which Appellants are not admitting, reclaiming was a fundamental economic practice, the claim does not perform any economic process and it does not perform reclaiming. Rather, the work done by the claim is at best preparatory for an economic process, i.e., eventually reclaiming might be done. Then again, reclaiming might not be done. Thus, in reality, the claims amount to a preparation and auditing system to solve inefficiencies for individual entities that can cause them to lose money. Furthermore the claims perform a process that a person would not do, as explained above. Thus, the claims are not directed to a method of organizing human activity nor are they directed to a mental process, once those terms are properly understood.

Examiner:  The claims are still directed at least to a commercial or legal interaction or fundamental economic practice, or as a mental process.  Reporting data is being generated to satisfy reporting requirements based on an electronic document with transactional information which are part of a commercial or legal interaction, but may also mitigate risk of irrelevant data and error associated with manual entry [see spec 008-009].  Appellant is conceptualizing the abstract idea of Claim 1 to ‘reclaiming’ but reclaiming is not even mentioned in Claim 1 – rather it is discussed in Claim 10. As was mentioned in the Final rejection “Similarly if a claim limitation under its BRI, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. (Claims can recite a mental process even if they are claimed as being performed on a computer Gottschaik v, Benson, 409 U.S. 63; "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ.2d 1681, 1702 (Fed. Cir. 2015),)”.  Claim 1 for instance, does not even explicitly refer to a computer, it only discusses an “electronic” document.  As Examiner stated in the 101 rejection “: In order to advance compact prosecution, the Examiner performed the 101 analysis assuming that a processor is performing the method (Claim 1) at each limitation (as electronic documents are being analyzed), however "the processor" should be actively recited into the body of the claim at each step.”.  Appellant further claims that the abstract idea corresponds to “reclaiming”, however Claim 1 per Examiner’s analysis the 


Appellant: [similarities with various court cases] “Simply calling for various functions that a person could do is insufficient to be within the mental process group abstract idea. For example, the claims in Enfish, LLC V Microsoft Corp, May 2016 called for self-referential tables that improved the way computers operated and handled data. However, nothing really changed about the computer. The fundamental instruction set of its central processing unit (CPU) was not changed, nor was its processing speed increased in any way. As such, whatever was done by the computer in Enfish, which was considered a “general purpose computer”, if there really is such a thing, which Appellants are not admitting, could have been done by a person with a pencil and paper simply by following the instructions set forth in the software, just as is suggested by the Examiner as the reason for holding the instant claims not patentable. As such, what the Examiner is suggesting is clearly not the proper standard for patent eligibility… the Examiner has it exactly backwards. The Examiner is saying that even though a person would not do what is called for in the claim, nevertheless, because once a person is presented with the set of steps of the claim they could perform the steps, the claim is therefore directed to an abstract idea. This clearly goes against the teaching of Enfish. Similarly, it goes against Core Wireless Licensing v. LG Electronics, Inc., Case No. 2016-2684 (Fed. Cir. January 25, 2018) which said that a method of making web sites easier to navigate on a small screen was directed to eligible subject matter and similarly Data Engine Technologies LLC v. Google LLC, No. 2017- 1135, 2018 U.S. App. LEXIS 28412 (Fed. Cir. Oct. 10, 2018) found that a method of navigating through three dimensional spreadsheets using a specific structure—tabs was likewise directed to eligible subject. Note that a person would follow the simplistic, one at a time process for a reclaim set forth in the background section of the instant application, e.g., in paragraph 6 thereof. By contrast, Appellants’ claims are directed to the need of overcoming the technical inefficiencies thereof. In other words, what the claims call for is not what a person would do. The claim here is directed to an improvement in computer capabilities. Enfish, LLC V Microsoft Corp, May 2016, explains that improvements to the computer’s capabilities, such as increased configuration flexibility, faster search times, and smaller memory requirements even when implemented in software, are patentable. See for example, Enfish p. 7 and 15. With computer implemented inventions, it is the new arrangements of the computer’s instructions that cause a new device or structure to effectively be formed that allows such novel and non-obvious arrangements of the generic computer processes and instructions to be patented… The May 4, 2016 Memorandum regarding Formulating a Subject Matter Eligibility Rejection reminds Examiners that they (emphasis added): should keep in mind that courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligibile), where generic components are able DDR)…Appellants’ claims, like those in Enfish, are directed to a specific implementation of a solution in the software arts. Thus, Appellants’ claims do not recite abstract an idea for the same reasons that the claims in Enfish did not recite an abstract idea”

Examiner:  The 2019 PEG is now applicable, and point out which of the enumerated groupings of abstract ideas applies to the claimed concept previously identified as an abstract idea. The 2019 PEG is consistent with the Supreme Court and Federal Circuit subject matter eligibility decisions.  Under the 2019 PEG, examiners will still be applying the Supreme Court and Federal Circuit decisions, but will be taking a different approach to how those decisions are used. In particular, examiners will rely upon the 2019 PEG’s enumerated groupings of abstract ideas, which are principles distilled from judicial decisions, as the primary tool for identifying abstract ideas.  Examiner has followed the 2019 PEG guidance in rejecting the claims under 35 USC 101, see pages 13-16 of the Final rejection mailed on 10/23/20.
For instance, Appelant’s comparisons of the claims of the instant case with those of Enfish are not persuasive. In Enfish, the claims describe the steps of configuring a computer memory in accordance with a self-referential table. On the other hand the claims of the instant case employ a generic computer system comprising a memory and a generic processor with suitable programming to perform the claimed functions. The claims in the instant application are applying computers to a problem rooted in abstract idea. There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond what is mentioned in the rejection below using the claimed system. The claimed sequence of steps comprises only "conventional steps, specified at a high level of generality," which is insufficient to supply an "inventive concept." Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). Also the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d __, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014).


Appellant: [practical application] “The prior Office Action cited Intellectual Ventures v. Erie regarding retrieving data from an index of XML tags. However, as distinguished from that case, the current claim provides improvement to the data-processing technology, by simplifying the amount of data that needs to be processed through reorganization and only processing data that has been restructured as structured data and meets a predetermined constraint. Also, the improvements discussed in paragraph 47 is embedded into the claim language through the 

First, the claim as a whole is being considered (see rejection: 'Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea."). 
However, such a division of the claim as taken in the Examiner’s analysis is not a proper consideration of what is achieved by the claim as a whole. Once one divides the claim into alleged abstract idea and extra items, one is not looking at the whole, but rather at two parts. One must look at the whole to see if the whole is more than an abstract idea. The problem here is that the Examiner has decided that every step of the method is part of an abstract idea. Of course, practically then, nothing is really be left over… The Response to Arguments further states: 

Second, the specification paragraphs 0028 &. 0047 are indicated as additional spec support for how the claim improves the processing of the computer itself. While the applicant argues that creation of a template including a structured dataset, (from partially unstructured data) and creating reports 0047 states "query and manipulation operations may be performed more efficiently". This may or may not happen. Further, it's not clear from the claims how if creating a structured template from partially unstructured data will improve the functioning of the computer itself. Partially unstructured could be broadly interpreted to mean 99.99% structured and 0.01% unstructured. Flow is that of any significance? In 0047 an example is provided with regards to saving 100,000 image files as text files which would be 'significantly' less than the size of 100,000 images. What if the structured dataset does not refer to images but rather a text file that is further delimited to a more structured text file - it won't necessarily change the storage requirements, let alone much of the processing, particularly with regard to templatizing and generating a report as a result. Further, the claims as amended are significantly more than conventional generic steps because an electronic document including only relevant data is generated based on the creation of template that decreases the number of unstructured data that need to be processed. 
Examiner is admitting that the claim is providing an improvement of the computer but there are several situations where in the Examiner’s opinion the improvement is not substantial enough to qualify as an improvement. However, Appellants note that cache design has been found patent eligible. A cache might provide for an improvement in the operation of a computer, or it may not. Whether an improvement is achieved depends on the design of the cache and the nature of the data to be processed by the cache at any point in time. Many people are not aware that a poor match between the cache design and the data stream that is to be used with such cache can actually result in performance penalties, i.e., reduced performance of the computing system due to the mismatch. Thus, if cache design, for which the amount of improvement, if any, is speculative is patent eligible, so too are the instant claims, even if in certain situations the amount of improvement is small or speculative. In any event, the Examiner recognizes that the invention as claimed provides for some improvement, even if small in some cases, which are clearly not those envisioned and described in the specification, which envisions a large performance improvement, and hence, it qualifies as an improvement in computer technology which is sufficient to render the claim directed to patentable eligible subject matter. The Response to Arguments also states: 
While applicant's disclosure does recite in 0047 a specific implementation related to image documents that are structured as text files at the given scale (“big data"-like, i.e. 100,000 images), this implementation is not reflected as such in the claims.
However, such embodiment is clearly within the BRI of the claim, and hence it must be acknowledged that the BRI of the claim is not directed merely to an abstract idea. Indeed, this is a further clue that the claim itself when properly understood is not directed to an abstract idea. Indeed, the Examiner recognizes this when it states in the Response to Arguments:

Should applicant capture this feature into the claims and consider only unstructured data (removing '"partially unstructured data'") to structured data (image to text), this potentially could overcome the 101.

However, Appellants note that this feature is already within the claim. It should further be recognized that computers are notoriously bad at dealing with unstructured data. Thus, ability of the invention as claimed to improve upon the extensive processing that would be required to deal with unstructured data, even if not derived from OCR, is a further improvement in the operation of a computer. Thus, the claims provide for an improvement in the functioning of computer or other technology and apply any judicial exception to effect improved operation of a computer system. Thus, the end result or “payoff” of the claims is not a mere calculation/determination and thus the claims do not merely take an abstract idea and apply it to computers. More specifically, the individual claim elements are “integrated into a practical creating templates from electronic documents allows for faster processing of such documents once the information contained therein is processed in accordance with the template due to the structured nature of the created templates. For example, query and manipulation operations may be performed more efficiently on structured datasets than on datasets lacking such structure. Further, by organizing information from electronic documents into structured datasets and templates, the amount of storage required for saving information contained in electronic documents may be significantly reduced. As noted, electronic documents are often images that require more storage space than datasets containing the same information. For example, datasets representing data from 100,000 image electronic documents can be saved as data records in a text file. A size of such a text file would be significantly less than the size of the 100,000 images. In view of the foregoing, it is clear that the solution as claimed to address the problem requires specific application of the claim features as required to turn generic computer components into a practical, specific use to improve on the technology as described above, beyond the simple “apply it” as alleged by the Examiner. It can also be seen that the claim is performed strictly by computers and the claims are narrowly tailored and rooted in computer technology. In this regard, claim 1 recites (emphasis added): A method for automatically generating reporting data based on an electronic document The reporting data and electronic document carry through the claim, thus bringing the automatically into the claim, which clearly, at least implicitly, must be some type of computing device. In addition, the invention as claimed, as indicated above, is not an abstract idea, but instead it is a concrete idea, in that it defines a method of operation of a concrete device acting on its own in a concrete way. In other words, the elements of the claims are concrete and are taken by a real-world device

Examiner:  As stated in 1a above, for compact prosecution the Examiner assumed each step was being conducted by a generic computer processor with respect to the ‘electronic’ documents, despite not being recited explicitly in the claim language.  The limitations of Claim 1, for example, do not incorporate any additional elements beyond this assumption.  Appellant alludes to cache design eligibility (without citing any specific court case) and asserts that Examiner agrees to an improvement to the functioning of the computer in the claim.  The Examiner believes that the current claims do not reflect an improvement to the functioning of the computer.  Even if you had a document which was only 0.0001% of unstructured data being converted to structured data, the data analysis and processing henceforth would lead to insignificant processing gains.  The extraction of unstructured data and the analysis of the instant application could be more pivotal to step 2A prong 2.  The Examiner suggested claim amendments where the electronic document refer to an image that includes only “unstructured” and not “partially unstructured” data and further recite elements that represent 

Appellant: [Step 2B] “Appellants respectfully submit that the claims nevertheless amount to significantly more than an abstract idea and, thus, are allowable at least under the second part of the analysis even if it is determined that the first part of the analysis is satisfied. The claim limitations taken together do much more than merely implement an abstract idea on a computer or perform generic computer functions that are well-understood, routine, and conventionally known in the industry. The claim limitations taken together offer improvements to the field in which the subject matter of the present application is directed. The claims do not recite a mathematical algorithm, a fundamental economic practice, or longstanding commercial practice. In addition, the Examiner has failed to meet its burden under Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018) regarding the elements recited in the claim, when all of the words of each limitation are properly taken into account, in stating that they are well-understood, routine, and conventional activities, especially when taken together as an ordered combination. In this regard, Appellants show hereinbelow, that that claimed elements are novel and not obvious, and hence, taken together, they are not well-understood, routine, and conventional activities. Thus, the claimed improvements to the technical field are significant and are meaningful beyond generally linking the use of an abstract idea to a particular technological environment; both of which are suggested as qualifying as “significantly more” than an abstract idea by the updated Guidance. Indeed, the technological environment is the entire reason for the invention. Therefore, Appellants submit that the claims would be patentable pursuant to the second part of the two-part analysis, as they amount to a technical solution that is significantly more than an abstract idea”

Examiner:  The requirements of Berkheimer have been fulfilled.  Since there are no additional elements in the claim that would be considered significantly more, the analysis does not need to proceed to STEP 2B.  The appellant is conflating the “apply-it” standard with the WURC standard – which the Examiner did not apply in the rejection).  With respect to applicant’s claim suggesting that the ordered combination of the additional limitations is non-obvious and unconventional, the ordered combination is being considered by the Examiner in at least Step 2A prong 2 and step 2B.  Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited abstract idea.

Issue #2

Appellant:   Claims 1, 3-10, 12, and 14-21 are not properly rejected under 35 U.S.C. §103 as allegedly unpatentable over 20100161616 of Mitchell (hereinafter “Mitchell”) in view of U.S. Patent Publication No. 20090112743 of Mullins et al. (hereinafter “Mullins”

Appellant: [creating a template is not taught by Mitchell] “For Appellants step of creating a template the Examiner cites Mitchell, paragraphs 29, 31, 32, 40, 42, and 50. However, these paragraphs do not mention templates. Indeed, based on a keyword search, it appears that Mitchell never discusses or mentions templates… None of this amounts to the creation of a template as called for in the claim. Even if, arguendo, which Appellants are not admitting, the alleged templates, i.e., the configuration tables if construed to be templates, are not created based on the analysis of at least partially unstructured data. Rather, per paragraphs 42, the templates appear to be a priorily defined, i.e., before any data is actually processed, and there is mapping that is made by an administrator manually rather than by the system, as required by the claim. Paragraph 26 appears to teach preexisting validation scripts, which again, do not appear to be templates, and even if they are construed to be templates, they too exist a priorily, and so do not correspond to Appellants’ claim-recited templates. Such is similarly taught in paragraph 29… The other paragraphs appear to relate to linking the unstructured data which is stored somewhere in the system with the corresponding structured data. As such, in Mitchell there are no templates that are created as claimed, i.e., based on the determined at least one transaction parameter, wherein the template is a structured dataset that includes at least one field having the determined at least one transaction parameter. In addition, Appellant does not see that any record is particularly created upon determining that a created dataset meets at least one predetermined constraint. Thus, Mitchell does not teach this claim element, which is lacking from the combination as a whole. In addition, Appellants explained in their prior response that, the Examiner attempts to equate the additional ERP structured and unstructured data records already presented in the system, or the generation of new structured content records described in paragraphs 31, 32 of Mitchell as the claim feature “template,” and paragraphs 57 and 58 as disclosing the claim feature “a plurality of reporting requirements.” However, paragraph 57 merely discloses monitoring structured content records for updates that may affect the link between structured and unstructured content records, while paragraph 58 merely discloses that as various processes and requirements of the associated business evolve over time, the administrator may employ the console 374 to access and change data within the configuration table 356 to adapt various aspects of the integration system to changes in the format of various types of structured records in the ERP database 340, including modification links in the structured content records in the ECM system 360. Here, the Office has not explained which specific element in these paragraphs corresponds to the claim feature of “a plurality of reporting requirements.”

Examiner:  The appellant should look to the independent claim’s definition of what a “template” is:  a “structured dataset” [creating a template…wherein the template is a structured dataset”.  At least [0032] of Mitchell, which applicant glosses over in the brief, discusses the “generation of new structured content records” which Examiner is correlating to “creating a template”.  

Appellant: [a plurality of reporting requirements is not taught by Mitchell] “paragraphs 57 and 58 as disclosing the claim feature “a plurality of reporting requirements.” However, paragraph 57 merely discloses monitoring structured content records for updates that may affect the link between structured and unstructured content records, while paragraph 58 merely discloses that as various processes and requirements of the associated business evolve over time, the administrator may employ the console 374 to access and change data within the configuration table 356 to adapt various aspects of the integration system to changes in the format of various types of structured records in the ERP database 340, including modification links in the structured content records in the ECM system 360. Here, the Office has not explained which specific element in these paragraphs corresponds to the claim feature of “a plurality of reporting requirements. The Examiner states in the Response to Arguments: 

A plurality of reporting requirements is taught by Mitchell in at least [0037- 0038, 0042, 0049 & 0058], Paragraph [0026] of the specification further states "the requirements may be stored in the form of, for example, rules", Per broadest reasonable interpretation, the limitation has been met. Further a plurality of reporting requirements are also described in Mullins with respect to reporting criteria required in order to generate a report in at least [0034-0041],

First, it should be noted that the Examiner has failed to meet the Office’s burden of showing what in particular in Mitchell amounts to the reporting requirements, especially when Appellants have already pointed out that they do not see it. Merely repeating what was in the main rejection is insufficient to meet this burden. The cited paragraphs mention many different things and some types of validations, but what is not there is “reporting requirements” as called for in the claim. If the Examiner, who has placed the word “reporting” in brackets, means to say that the cited paragraphs simply show some types of requirements for the data, that means and shows nothing with regard to the claim element. The Examiner is not entitled to simply read words out of the claim, especially when the word being read out is actually part of a compound term that means a single thing. In other words, what must be shown is “reporting requirements” as a whole, not simply requirements here in Mitchell and maybe “reporting” of some kind in some other reference because the claim element “reporting requirements” is a unitary item. In this regard, the Examiner highlights the words “various” and “requirements” in a citation from paragraph 58 of Mitchell which states (emphasis in the original): as various processes and requirements of the associated business evolve over time which would appear to be an indication that the Examiner thinks that the requirements of the business are somehow relevant to the claim language, which clearly they are not. Because “reporting requirements” is a singular term, even broadest reasonable interpretation cannot help the Examiner here, as such an interpretation is plainly unreasonable. The Examiners citation of paragraph 26 of Appellants’ specification is also misguided and of no help to the Examiner because the rules would have to obtained, and they would have to be rules that define “reporting requirements”, and, again, Mitchell does not have such specific type of rules. The Examiner’s note on pages 27-28 of the Office Action, which is merely a form of Examiner interpretation, and not anything actually disclosed by any reference further fails to treat the term “reporting requirements” in a unitary manner when it states:

Validation rules apply to the structured record (template), and these validation rules are obtained via the configuration tables with mapped fields. The label applied to the requirements, whether reporting or educational, is considered nonfunctional descriptive information. Replacing the claimed label with a label not claimed, such as job requirements, would have been a prima facie substitution of labels. The claimed result would have been the same. MPEP 2111.05.

The material in question is not “printed matter” in the sense used in MPEP 2111.05. That is talking about printed matter on a substrate being itself a claim element, clearly not the case here. Here the claim element is “obtaining”, and furthermore, what is obtained is based on the created template. Just obtaining any some thing simply does not meet the requirement of the claim. In addition, the data checking performed by Mitchell is not “obtaining”. Furthermore, the Examiner’s own explanation that the specification calls for rules in a website belies the Examiner’s theory because Mitchell does not appear to obtain anything from a website. Moreover, the rules must be something that a computer can follow because it has to be usable in the subsequent claim element. In other words, the alleged “printed matter” is purely functional, and so must be given patentable weight. Lastly in this regard, the reporting requirements must be something obtained, i.e., newly obtained, by the computer, not something already programmed therein. In short, the entire argument of the Examiner appears to be an elaborate deception or misdirection to make it seem correct for the Examiner to substitute what the Examiner has actually been able to find for what the Examiner should have found but could not, namely, the entirety of the claim language. But, at the end of the day, the Examiner does not point out where in Mitchell is the “reporting requirements” because he cannot do so, as there are no reporting requirements in Mitchell. The attempt at misdirection continues in the Response to Arguments which simply states that Mullins fails to teach or suggest the claim features missing from Mitchell, and the Examiner does not demonstrate otherwise. What was meant by this is that the elements of the claim that were shown by Appellants were lacking in Mitchell were not shown by the Examiner to be present in Mullins and so that, logically, these claim elements are lacking from the combination as a whole. This further rebuts the Examiners response that references cannot be attacked individually [referring to paragraph 5 and 10 of Mullins…see pg 26 & 27 of brief] Turning now to some additional particulars with regard to Mullins, Mullins is cited as disclosing a data collection of VAT related invoice transactions and corresponding reclaim documents and reports. However, this does not appear to be an accurate depiction of the teaching of Mullins, which, therefore, does not bridge the above-noted feature gap…While Mullins refers to VAT refunds or reclamation as a general notion in paragraph 5 and even in paragraph 10, Mullins says nothing about how to obtain such refunds, let alone provide any mechanism for doing so. Rather, it appears a report is given to a team of people who then, presumably go about filing for the reclaim using a conventional manual process. See Mullins, paragraphs 70 and 74. In particular, paragraph 72 states (emphasis added): The invoices will be reported to the appropriate team and the VAT reclamation process will ensue. It should also be appreciated that the “reconciliation” mentioned in paragraph 70 is not a “reclamation”. It should further be appreciated that paragraph 78 of Mullins relates to documents that passed a first round of validation but this is even before running the EU VAT electronic Invoice Report tool, per paragraph 80. As such, it seems clear that paragraph 78 is not teaching that the transaction is qualified for reporting upon determining that the data in the structured dataset within the at least one field meets each of the plurality of reporting requirements because the upfront validations of Mullins are not the same as the plurality of reporting requirements that must be met per the claim language. Indeed, Mullins does not appear to have the obtained reporting requirements called for in the claim, as noted above. Thus, Mullins does not appear to be teaching anything about a particular automated method for procuring such refunds. In fact, by effectively teaching and suggesting a conventional manual process for reclamation, Mullins actually teaches away from the instant claims and certainly cannot teach anything with regard for modifying Mitchell to somehow develop the invention as claimed. Also, Mullins does not even teach “reporting” any data as that term is used in the claim, and certainly not the particular “qualified reporting data” recited in the claim. It should be recognized that Appellants have explained with specificity in paragraph 21 of the specification what is meant by “qualified reporting data”, namely: The qualified reporting data may include, e.g., a completed 

Examiner:  The 103 rejection explicitly describes the teaching of the “plurality of reporting requirements” as being taught by Mullins.  Brackets were applied to “reporting” under the Mitchell reference to indicate that “reporting requirements” as a whole is more explicitly taught by the Mullins reference.  The Examiner Note under the ‘obtaining’ limitation of Claim 1 on pages 27-28 further explain the substitution of labels with regard to Mitchell per MPEP 2111.05.  Through simple substitution of one type of requirement for another, the functions do not change, as data requirements are being addressed and the result would be predictable and not change.  The simple substitution of one known element, a data requirement vs a reporting requirement, produces a predictable result of obtaining data requirements that are criteria established that help generate a report based on the said criteria and renders the claim obvious.  Mullins discusses “Reporting according to EU VAT related legal requirements” and discusses the generation of a report based on a plurality of a reporting requirements:

[abstract] “A system and method for reporting according to the EU VAT related legal requirements and, in the preferred embodiment, within SAP environment is described. Because the report will aid in legally required reporting for EU VAT, it will also aid in the avoidance of penalties that may be legally imposed for non-compliance to EU VAT rules. This invention will also allow for better reporting and improved EU VAT Reclamation process. The present invention provides for data collection of EU VAT related invoice transactions made electronically based on additional fields which are provided in SAP. Additionally, a new report is created and is run based on input criteria”.  

Furthermore, [0034-0041, as well as for additional support/clarification 0033, 0070, 0073 & claim 2] refers to the data collection of EU VAT related invoice transactions with fields or input criteria that help address/conform to the reporting requirements:
[0033] the present invention provides a system and method for reporting information according to the EU VAT related legal requirements [0034] The present invention provides for data collection of EU VAT related invoice transactions made between a supplier and a purchaser, the invoice transactions being made electronically and include additional fields which are provided in SAP. Additionally, a new report is created and is run based on input criteria which include the following additional fields: [0035] Supplier VAT Registration number; [0036] Supplier Tax Country; [0037] Purchasing VAT Registration number; [0038] Purchasing Tax Country; [0039] Tax Amount in Local Currency; [0040] Local Currency Code; and [0041] Invoice/Tax Point Date [0070] To perform the reconciliation, an SAP report is needed which lists all invoices for a given supplier and company code which meet the protocol report criteria. [claim 4] validating that the report conforms to EU VAT reporting requirements”.


In response to applicant's argument that “[Mullins] does not appear to be an accurate depiction of the teaching of Mullins, which, therefore, does not bridge the above-noted feature gap”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

The limitation “the transaction is qualified for reporting upon determining that the data in the structured dataset within the at least one field meets each of the plurality of reporting requirements” is taught using a combination of Mitchell and Mullins, where Mitchell [0049] teaches “in the structured dataset within the at least one field” and Mullins teaches “wherein the transaction is qualified for reporting upon determining that the data ... meets each of the plurality of reporting requirements;” is taught by at least Mullins [0070 (not 0078) and for further support/clarification [abstract, 0033, 0073, & claim 2].  
	

Appellant: [obtaining limitation not taught by Mitchell] “Second, there does not appear to be any “obtaining” in Mitchell in the sections cited by the Examiner. Rather, there simply appears to be validation of certain pieces of data already in the Mitchell system. Third, without a created template, as indicated above, there can be in Mitchell no obtaining of reporting requirements based on the created template. The Examiner now also attempts to cite Mullins, paragraphs 34-41. But these paragraphs simply show various preprogrammed fields that are collected for invoice transactions and do not show obtaining of any “reporting requirements”. In view of the foregoing, this claim element is lacking from Mitchell and Mullins, either individually or in combination, and hence from the claim as a whole. Appellants further explained in their prior response that Mitchell fails to disclose the claim feature determining whether the transaction is qualified for reporting by comparing data in the structured dataset within the at least one field within the created template to the plurality of reporting requirements, wherein the transaction is qualified for reporting upon determining that the data in the structured dataset within the at least one field meets each of the plurality of reporting requirements. Indeed, paragraph 26 of Mitchell as cited by the Office merely compares extracted indexing data against structured content stored in the ERP database 340, while paragraph 27 merely discloses that the indexing data may remain the same or be modified. Also, paragraph 42 of Mitchell cited by the Office merely discloses mapping fields of structured content record type to correspond with fields of specific unstructured content type, without any determination as claimed. Here, comparing unstructured indexing data against structured content is not the same as comparing data in the structured dataset with the plurality of reporting requirements, which the Office has not identified as discussed above. Further, Mitchell fails to disclose the claim features wherein the transaction is qualified for reporting upon determining that the data in the structured dataset within the at least one field meets each of the plurality of reporting requirements and generating qualified reporting data for reporting in an electronic document including the data in the structured dataset within the at least one field that meets each of the plurality of reporting requirements, upon determining that the transaction is qualified for reporting. Indeed, Mitchell is silent regarding generation of any reporting data for reporting in an electronic document including the data upon the determination as claimed. That is, paragraph 26 of Mitchell cited by the Office merely discloses importation of unstructured content, and linking structured content with the unstructured index, while informing matches and mismatches between the data, and still fails to specifically disclose each of the claim features as recited. Therefore, Mitchell fails to disclose all of the features recited by claim 1. In the Response to Arguments section the Examiner states: one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. However, this quote is taken out of context and is only partially correct. For example, if Appellants show by attacks on one or more of the references individually that none of the references teaches an element, and based on the attacks or admission of the Examiner there is no way to modify any of the references to supply the missing element, then, in actuality, the attack is on the combination as a whole. This is because when it is shown that an element is missing from the combination, i.e., it is not found in any of the references or by proper suggestion to modify the references, the rejection fails because the proposed combination in its entirety lacks that element of the claim. That is what Appellants have done, and so Appellants’ argument is proper and is an attack on the combination as a whole. In this regard, it must be remembered that a combination must supply all of the claim elements to be the basis of a proper rejection. Thus, the Examiner’s response is rebutted.”

Examiner:  The limitation “obtaining, based on the created template, a plurality of [reporting] requirements associated with the at least one field of the template;” is taught by at least Mitchell [0037-0038, 0042, 0049, & 0058] – for instance, in [0049, 0058] validation of requirements of the structured content records (the created template) may be performed through configuration tables which may be accessed and altered/obtained related to specific data fields.   Again, the reporting requirements are more explicitly taught by Mullins as further clarified in issue #2B above and obvious to combine for the aforementioned reasons.  In In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The combination of references are to be relied upon, particularly with regard to the “reporting” requirements of Mullins per the 103 in the Final Rejection.  
 
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ABDULMAJEED AZIZ/Examiner, Art Unit 3695           
                                                                                                                                                                                             Conferees:
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        
/Vincent Millin/
Appeals Practice Specialist


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.